Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
      DETAILED ACTION
REASONS FOR ALLOWANCE
Examiner note: Claims 2-21 are deemed statutory whereby said system claims are not directed entirely to software as per Applicant’s specification ([0129-0131]).

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (BELADY, US Pub. No.: 2013-008502; LIU, US Pub. No.: 2012-0271766; CALAFIORE, US Pub. No.: 2013-0204701) does not teach nor suggest in detail the limitations: 
“ A system, comprising: a processor programmed to: receive, from an application of the system executing at a third-party social media site, a request to access an application canvas page associated with a first user that offers for sale a plurality of items, the application canvas page being integrated into the third-party social media site; determine that a second user that made the request through the third-party social media site has not provided permission to access a social media account of the second user; transmit, to the application, an indication of the plurality of items for  determine that the permission has been granted by the second user; and responsive to the determination that the permission has been granted by the second user, transmit the additional information”

           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record BELADY does not specifically teach receive, from an application of the system executing at a third-party social media site, a request to access an application canvas page associated with a first user that offers for sale a plurality of items, the application canvas page being integrated into the third-party social media site.  The prior art is also silent as to determining that a second user that made the request through the third-party social media site has not provided permission to access a social media account of the second user, transmitting to the application, an indication of the plurality of items for sale and an indication that access to additional information regarding at least a first item, from among the plurality of items, is conditioned upon permission to access the social media account of the second user. Finally, the prior art does not teach determining that the permission has been granted by the second user such that responsive to the determination that the permission has 
BELADY is directed towards social media users’ access to another user account via acquiring permission to do so but is not directed towards items for sale, transmitting information related to items for sale, or applications for commerce items.  LIU is directed towards transferring funds from one social media account to another.  CALAFIORE is directed towards online shopping at a social media site by a user but is silent as to accessing other users’ accounts or determining permissions to do so.  
The closest NPL prior art LIPSMAN (LIPSMAN “The power of “like”: How brands reach (and influence) fans through social-media marketing”, 2012) is directed towards online sales for social media but is silent as to accessing other users’ accounts or determining permissions to do so as well as silent as to granting permissions for other users to transmit information related to items for sale, or applications for commerce items to a different user account via determination of permission to do so.
Whereby Applicant’s invention claims receiving, from an application of the system executing at a third-party social media site, a request to access an application canvas page associated with a first user that offers for sale a plurality of items, the application canvas page being integrated into the third-party social media site.  The invention also claims determining that a second user that made the request through the third-party social media site has not provided permission to access a social media account of the second user, transmitting to the application, an indication of the plurality of items for sale and an indication that access to additional information regarding at least a first item, from among the plurality of items, is conditioned upon permission to 
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Claims 2-21 are allowed.
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481